DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a CON application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
The CRM claim requires a non-transitory design, which is statutory.

4.  The preliminary amendment is ENTERED.

5.  Discussion of the inventive concepts and prior art:
a. Distributed router:  This concept essentially replaces multiple “physical” routers with a “virtual, distributed” router comprised of multiple routing “instances” (ie. routing function software) being located at different locations (edges). 
different physical LAN SEGMETNS at different locations/hosts).
b.  Anycast Network Address – this is the (same) address that is used by the different distributed routing functions so that they all appear to be connected on the ONE LAN SEGMENT.
Anycaset addressing Defined:    Anycast is a network addressing and routing methodology in which datagrams from a single sender are routed to the topologically NEAREST node in a group of potential receivers, though it may be sent to several nodes, all identified by the same destination address. Example:  Used in DNS query.

c.  Anycast tunnel endpoint network address (ie. VTEP address): This is the virtual network’s tunnel endpoints (ie. each VXLAN segment has two tunnel endpoints) and they would be the same VTEP Address/ID so as to connect these different routing functions into one virtual LAN SEGMENT.

d.  Prior art:
The application is supported by a large amount prior art (see IDS and PTO 892’s from parent and instant application) and the examiner notes that Cisco is a well-known leader in this technology.  The examiner points to the IDS Cisco document “VXLAN Deployment Models, A Practical Perspective” which is an overview of the technology.  Details are provided beginning with an Overview, Overlays, Packet Structure/encapsulation, EDGE DEVICES, Data/Control Planes, L2/L3 gateways, 
Pg 32 shows VXLAN L2 at all boxes…..some servers/hosts are dual-connected
Pg 37 shows HSRP (right side shaded….connection between rtrs), no hsrp on left side
Pg 39…the same anycast SVI/IP/Mac is used at all VTEP’s/ToRs (see box, 10.1.1.1)
See Charts #39, #41-#44 (no pages on chart)….Distributed IP ANYCAST GATEWAY 
Chart #62….datacenter (DC) connectivity, “terminate VXLAN segments at DC-edge”

	The examiner uses this document as the foundation pertaining to what one skilled would know/understand in the prior art.   
	Many other (new) prior art documents are identified by the examiner as well, see the PTO 892 form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,454,758. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite service routers in edge nodes that provide redundancy using anycast VTEP addressing and anycast inner IP addresses for default gateways.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25, 28-29, 32 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al. US 2016/0352633 and further in view of Bhat et al. US 2015/0055650.
As per claim 21, Kapadia et al. (US 2016/0352633) teaches a method for configuring a plurality of host computers to implement a logical network in a datacenter (Figure 1 teaches a network that can be broadly interpreted as one internal data center 
configuring each edge node of a set of edge nodes that connect the datacenter to external networks to implement a service router, wherein each of the service routers uses a same first anycast network address (Para #14 teaches support for VXLAN’s that have virtual interfaces that often have assigned an anycast address shared by multiple devices, hence they cat as one “distributed virtual router”.   NOTE that applicant’s figure 1 shows the Edge Node houses the Service router “routing function”);
[0014] The approaches set forth herein can be used to implement OAM tools and operations in an overlay network. Communications between the overlay and the underlay in a network typically flow from a virtual interface on a device, such as a switching virtual interface (SVI), to a tunnel endpoint interface, such as a VXLAN tunnel endpoint (VXLAN) interface, on either the same or a different device. Virtual interfaces in an overlay network often have an assigned anycast address shared between multiple devices. Accordingly, since multiple virtual interfaces in the overlay may share the same address, it can be difficult or impossible to distinguish which specific virtual interface and device is associated with an OAM packet handled by a virtual interface in the overlay. For example, the OAM packet may identify the specific virtual interface which handled the OAM packet by including the associated anycast address of the specific virtual interface, but does not distinguish the specific virtual interface from the virtual interfaces sharing that particular anycast address. As a result, OAM tools and operations can be greatly limited in overlay networks.
configuring managed forwarding elements that execute on host computers and implement a distributed router (see previous) to use the first anycast network address (ie. Network ID portion) of the service routers as a default gateway for the distributed router (VTEP endpoints #108A-D are interpreted as providing a “distributed router” 
configuring 
(i) each of the edge nodes to use a same second anycast tunnel endpoint network address (The examiner interprets that the VTEP’s shown in figure 1 (108a thru 108d) use the same anycast tunnel endpoint network address since they are all part of the same Virtual LAN – For example, looking at figure 3 shows VTEP 1.1.1.2 (above Leaf 1) connecting with VTEP 1.1.1.3, hence the “network address” portion is the 1.1.1 and they are therefore inherently using the SAME anycast tunnel endpoint network address (NOTE that the .2 and .3 are the HOST ID portion of the address)) and 
[0025] To illustrate, overlay networks generally allow virtual networks to be created and layered over a physical network infrastructure. Overlay network protocols, such as Virtual Extensible LAN (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), and Stateless Transport Tunneling (STT), provide a traffic encapsulation scheme which allows network traffic to be carried across L2 and L3 networks over a logical tunnel. Such logical tunnels can be originated and terminated through virtual tunnel end points (VTEPs). The VTEPs can tunnel the traffic between an underlay network and any overlay network, such as a VXLAN, an NVGRE, or a STT, for example. 
[0034] In some embodiments, network 100 can be a VXLAN network, and virtual tunnel end points 108A-D can be VXLAN tunnel end points (VTEPs). However, as one of ordinary skill in the art will readily recognize, overlay network 100 can represent any type of overlay or software-defined network, as previously mentioned. 
[0035] The VNIDs can represent the segregated virtual networks in overlay network 100. Each of the overlay tunnels (VTEPs 108A-D) can be coupled with one or more VNIDs. For example, VTEP 108A can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; VTEP 108B can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 3; VTEP 108C can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; and VTEP 108D can be coupled with virtual or physical devices or workloads residing in VNIDs 1, 2, and 3. As one of ordinary skill in the art will readily recognize, any particular VTEP 
the datacenter forwarding elements route the data messages to the particular edge node (figure 1 shows that data is routed among the different 4 networks/data centers);
But is silent on 
(ii) a particular edge node on which an active service router executes to advertise the anycast network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address.
At least Bhat et al. US 2015/0055650 teaches having routing devices that use Hot Standby Router Protocol (HSRP) whereby a priority is assigned to a device so that it can use it to determine if it is the primary or backup/standby device (See figures 4-5 and support for anycast HSRP priority and anycast switch ID, #508/#510).  Figure 4 shows that the priority will dictate if the switch is the Primary or Backup/Standby whereupon the higher priority will be the Primary routing device that routes per the anycast tunnel endpoint network address AND IF that device fails, its priority will lower and the Backup/Standby’s priority will be higher whereupon it will take over the routing (ie. begin to receive data packets and route them via the second anycast tunnel endpoint address)
[0040] Still referring to FIG. 1, switches 104a-104d are configured as an Anycast gateway complex with each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d. Each of switches 104a-104d is further configured to have a gateway (GW) bit set to indicate that the particular switch 104a-104d is configured as a gateway router to Layer 3 network 108. Each of switches 104a-104d is further configured with the same anycast switch identifier (ASID) which functions to bundle switches 104a-104d together as an HSRP group. A redundancy priority may then be configured for each of switches 104a-104d of the bundled group. Each of the switches 104a-104d may then send priority information indicative of the particular switches priority to the other switches using a link-state routing protocol. In a particular embodiment, each switch 104a-104d sends the priority information associated with the particular switch to the other switches of the group using an IS-IS TLV. Each switch 104a-104d may then compute its state as either active, standby, or listen using its own priority and the priority information received from the other switches of the group bundle. In one or more embodiments, each switch 104a-104d may send its priority information to the other switches in the bundle using the link-state routing protocol on a periodic basis.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kapadia, such that a particular edge node on which an active service router executes to advertise the anycast network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address, to provide the ability to advertise/implement a primary router and backup router so that upon failure the backup router can take over and continue routing of data (per HSRP).


As per claim 22, the combo teaches claim 21, wherein the active service router is a first service router and the particular edge node is a first edge node, wherein upon failure of a connection to the first service router the datacenter forwarding elements route the data messages for the service routers to a second edge node on which a second service router executes (Applicant’s Figure 1 shows that an Edge Node #105d can contain a Service Router #106, hence some/all of the Edge Nodes can contain “routing functions”, which is what is taught by Kapadia, ie. that the edge node is the service router, which reads on the claim.   Bhat teaches that if a failure occurs, then the Standby/Backup router will be promoted such that all the data messages will be routed to that Standby/Backup router, which reads on the above limitation).
claim 25 the combo teaches claim 21 further comprising configuring the managed forwarding elements implementing the distributed router to associate data messages routed to the first anycast network address with the second anycast tunnel endpoint network address (Kapadia teaches use of a same (first) anycast network address across the routers/routing function and that anycast tunnel endpoint network addresses are used to identify where to route the data messages, see figure 1.   Thusly, the VXLAN uses the same/common anycast network address across all routers in the VXLAN and also same anycast tunnel endpoint addresses (VTEP’s in figure 1)).  



As per claim 28, Kapadia et al. (US 2016/0352633) teaches a non-transitory machine readable medium storing a program which when executed by at least one processing unit configures a plurality of host computers to implement a logical network in a datacenter (Figure 1 teaches a network that can be broadly interpreted as one internal data center OR perhaps 4 different data centers connected – Title is OAM in Overlay Data Center Environments), the program comprising sets of instructions for;
configuring each edge node of a set of edge nodes that connect the datacenter to external networks to implement a service router, wherein each of the service routers uses a same first anycast network address (Para #14 teaches support for VXLAN’s that have virtual interfaces that often have assigned an anycast address shared by multiple devices – NOTE that applicant’s figure 1 shows the Edge Node houses the Service router “routing function”); 
[0014] The approaches set forth herein can be used to implement OAM tools and operations in an overlay network. Communications between the overlay and the underlay in a network typically flow from a virtual interface on a device, such as a switching virtual interface (SVI), to a tunnel endpoint interface, such as a VXLAN tunnel endpoint (VXLAN) interface, on either the same or a different device. Virtual interfaces in an overlay network often have an assigned anycast address shared between multiple devices. Accordingly, since multiple virtual interfaces in the overlay may share the same address, it can be difficult or impossible to distinguish which specific virtual interface and device is associated with an OAM packet handled by a virtual interface in the overlay. For example, the OAM packet may identify the specific virtual interface which handled the OAM packet by including the associated anycast address of the specific virtual interface, but does not distinguish the specific virtual interface from the virtual interfaces sharing that particular anycast address. As a result, OAM tools and operations can be greatly limited in overlay networks.
configuring managed forwarding elements that execute on host computers and implement a distributed router to use the first anycast network address (ie. Network ID portion) of the service routers as a default gateway for the distributed router (VTEP endpoints #108A-D are interpreted as providing a “distributed router” function that uses the anycast network address as the default gateway to route between the FOUR different networks 106A-106D); and 
configuring 
(i) each of the edge nodes to use a same second anycast tunnel endpoint network address (The examiner interprets that the VTEP’s shown in figure 1 (108a thru 108d) use the same anycast tunnel endpoint network address since they are all part of the same Virtual LAN – For example, looking at figure 3 shows VTEP 1.1.1.2 (above Leaf 1) connecting with VTEP 1.1.1.3, hence the “network address” portion is the 1.1.1 and they are therefore inherently using the SAME anycast tunnel endpoint network address (NOTE that the .2 and .3 are the HOST ID portion of the address)) and 
[0025] To illustrate, overlay networks generally allow virtual networks to be created and layered over a physical network infrastructure. Overlay network protocols, such as Virtual Extensible LAN (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), and Stateless Transport Tunneling (STT), provide a traffic encapsulation scheme which allows network traffic to be carried across L2 and L3 networks over a logical tunnel. Such logical tunnels can be originated and terminated through virtual tunnel end points (VTEPs). The VTEPs can tunnel the traffic between an underlay network and any overlay network, such as a VXLAN, an NVGRE, or a STT, for example. 
[0034] In some embodiments, network 100 can be a VXLAN network, and virtual tunnel end points 108A-D can be VXLAN tunnel end points (VTEPs). However, as one of ordinary skill in the art will readily recognize, overlay network 100 can represent any type of overlay or software-defined network, as previously mentioned. 
[0035] The VNIDs can represent the segregated virtual networks in overlay network 100. Each of the overlay tunnels (VTEPs 108A-D) can be coupled with one or more VNIDs. For example, VTEP 108A can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; VTEP 108B can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 3; VTEP 108C can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; and VTEP 108D can be coupled with virtual or physical devices or workloads residing in VNIDs 1, 2, and 3. As one of ordinary skill in the art will readily recognize, any particular VTEP can, in other embodiments, be coupled with more or less VNIDs than the VNIDs illustrated in FIG. 1. 
the datacenter forwarding elements route the data messages to the particular edge node (figure 1 shows that data is routed among the different 4 networks/data centers);
But is silent on 
(ii) a particular edge node on which an active service router executes to advertise the anycast network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer sends data messages for the service routers to the datacenter forwarding elements using the second anycast tunnel endpoint network address.
At least Bhat et al. US 2015/0055650 teaches having routing devices that use Hot Standby Router Protocol (HSRP) whereby a priority is assigned to a device so that it can use it to determine if it is the primary or backup/standby device (See figures 4-5 and support for anycast HSRP priority and anycast switch ID, #508/#510).  Figure 4 
[0040] Still referring to FIG. 1, switches 104a-104d are configured as an Anycast gateway complex with each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d. Each of switches 104a-104d is further configured to have a gateway (GW) bit set to indicate that the particular switch 104a-104d is configured as a gateway router to Layer 3 network 108. Each of switches 104a-104d is further configured with the same anycast switch identifier (ASID) which functions to bundle switches 104a-104d together as an HSRP group. A redundancy priority may then be configured for each of switches 104a-104d of the bundled group. Each of the switches 104a-104d may then send priority information indicative of the particular switches priority to the other switches using a link-state routing protocol. In a particular embodiment, each switch 104a-104d sends the priority information associated with the particular switch to the other switches of the group using an IS-IS TLV. Each switch 104a-104d may then compute its state as either active, standby, or listen using its own priority and the priority information received from the other switches of the group bundle. In one or more embodiments, each switch 104a-104d may send its priority information to the other switches in the bundle using the link-state routing protocol on a periodic basis.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kapadia, such that a particular edge node on which an active service router executes to advertise the anycast network address to datacenter forwarding elements using a higher preference than other edge nodes in the set of edge nodes such that when a managed forwarding element executing on a host computer 


As per claim 29, the combo teaches claim 28, wherein the active service router is a first service router and the particular edge node is a first edge node, wherein upon failure of a connection to the first service router the datacenter forwarding elements route the data messages for the service routers to a second edge node on which a second service router executes (Applicant’s Figure 1 shows that an Edge Node #105d can contain a Service Router #106, hence some/all of the Edge Nodes can contain “routing functions”, which is what is taught by Kapadia, ie. that the edge node is the service router, which reads on the claim.   Bhat teaches that if a failure occurs, then the Standby/Backup router will be promoted such that all the data messages will be routed to that Standby/Backup router, which reads on the above limitation).


As pert claim 32, the combo teaches claim 28, wherein the program further comprises a set of instructions for configuring the managed forwarding elements implementing the distributed router to associate data messages routed to the first anycast network address with the second anycast tunnel endpoint network address.  (Kapadia teaches use of a same (first) anycast network address across the routers/routing function and that anycast tunnel endpoint network addresses are used to identify where to route the data messages, see figure 1.   Thusly, the VXLAN uses the same/common anycast network address across all routers in the VXLAN and also same anycast tunnel endpoint addresses (VTEP’s in figure 1)).  



claim 35, Kapadia et al. (US 2016/0352633) teaches at a first forwarding element that provides network access to a first edge node on which a first service router executes, (Figure 1 teaches a network that can be broadly interpreted as one internal data center OR perhaps 4 different data centers connected – Title is OAM in Overlay Data Center Environments), a method comprising;
receiving advertisement of an anycast tunnel endpoint network address from the first edge node, (Para #14 teaches support for VXLAN’s that have virtual interfaces that often have assigned an anycast address shared by multiple devices – NOTE that applicant’s figure 1 shows the Edge Node houses the Service router “routing function”); 
[0014] The approaches set forth herein can be used to implement OAM tools and operations in an overlay network. Communications between the overlay and the underlay in a network typically flow from a virtual interface on a device, such as a switching virtual interface (SVI), to a tunnel endpoint interface, such as a VXLAN tunnel endpoint (VXLAN) interface, on either the same or a different device. Virtual interfaces in an overlay network often have an assigned anycast address shared between multiple devices. Accordingly, since multiple virtual interfaces in the overlay may share the same address, it can be difficult or impossible to distinguish which specific virtual interface and device is associated with an OAM packet handled by a virtual interface in the overlay. For example, the OAM packet may identify the specific virtual interface which handled the OAM packet by including the associated anycast address of the specific virtual interface, but does not distinguish the specific virtual interface from the virtual interfaces sharing that particular anycast address. As a result, OAM tools and operations can be greatly limited in overlay networks.
(i) a plurality of service routers that use a same anycast inner network address execute on a plurality of edge nodes that use the same anycast tunnel endpoint network address, (ie. Network ID portion) of the service routers as a default gateway for the NOTE that the .2 and .3 are the HOST ID portion of the address)) and 
[0025] To illustrate, overlay networks generally allow virtual networks to be created and layered over a physical network infrastructure. Overlay network protocols, such as Virtual Extensible LAN (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), and Stateless Transport Tunneling (STT), provide a traffic encapsulation scheme which allows network traffic to be carried across L2 and L3 networks over a logical tunnel. Such logical tunnels can be originated and terminated through virtual tunnel end points (VTEPs). The VTEPs can tunnel the traffic between an underlay network and any overlay network, such as a VXLAN, an NVGRE, or a STT, for example. 
[0034] In some embodiments, network 100 can be a VXLAN network, and virtual tunnel end points 108A-D can be VXLAN tunnel end points (VTEPs). However, as one of ordinary skill in the art will readily recognize, overlay network 100 can represent any type of overlay or software-defined network, as previously mentioned. 
[0035] The VNIDs can represent the segregated virtual networks in overlay network 100. Each of the overlay tunnels (VTEPs 108A-D) can be coupled with one or more VNIDs. For example, VTEP 108A can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; VTEP 108B can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 3; VTEP 108C can be coupled with virtual or physical devices or workloads residing in VNIDs 1 and 2; and VTEP 108D can be coupled with virtual or physical devices or workloads residing in VNIDs 1, 2, and 3. As one of ordinary skill in the art will readily recognize, any particular VTEP 
the datacenter forwarding elements route the data messages to the particular edge node (figure 1 shows that data is routed among the different 4 networks/data centers);
But is silent on 
(ii) the first service router is designated as an active service router, and 
(iii) the first host computer advertises the anycast tunnel endpoint network address with a higher preference than the other host computers; detecting failure of a connection to the first edge node; and 
advertising to other forwarding elements of the network that the anycast VTEP IP is not currently available via the first forwarding element.  
At least Bhat et al. US 2015/0055650 teaches having routing devices that use Hot Standby Router Protocol (HSRP) whereby a priority is assigned to a device so that it can use it to determine if it is the primary or backup/standby device (See figures 4-5 and support for anycast HSRP priority and anycast switch ID, #508/#510).  Figure 4 shows that the priority will dictate if the switch is the Primary or Backup/Standby whereupon the higher priority will be the Primary routing device that routes per the anycast tunnel endpoint network address AND IF that device fails, its priority will lower and the Backup/Standby’s priority will be higher whereupon it will take over the routing (ie. begin to receive data packets and route them via the second anycast tunnel endpoint address)
[0040] Still referring to FIG. 1, switches 104a-104d are configured as an Anycast gateway complex with each of switches 104a-104d having the same virtual MAC (VMAC) address such that the VMAC is shared by all of switches 104a-104d. Each of switches 104a-104d is further configured to have a gateway (GW) bit set to indicate that the particular switch 104a-104d is configured as a gateway router to Layer 3 network 108. Each of switches 104a-104d is further configured with the same anycast switch identifier (ASID) which functions to bundle switches 104a-104d together as an HSRP group. A redundancy priority may then be configured for each of switches 104a-104d of the bundled group. Each of the switches 104a-104d may then send priority information indicative of the particular switches priority to the other switches using a link-state routing protocol. In a particular embodiment, each switch 104a-104d sends the priority information associated with the particular switch to the other switches of the group using an IS-IS TLV. Each switch 104a-104d may then compute its state as either active, standby, or listen using its own priority and the priority information received from the other switches of the group bundle. In one or more embodiments, each switch 104a-104d may send its priority information to the other switches in the bundle using the link-state routing protocol on a periodic basis.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kapadia, such that (ii) the first service router is designated as an active service router, and (iii) the first host computer advertises the anycast tunnel endpoint network address with a higher preference than the other host computers; detecting failure of a connection to the first edge node; and advertising to other forwarding elements of the network that the anycast VTEP IP is not currently available via the first forwarding element, to provide the ability to advertise/implement a primary router and backup router so that upon failure the backup router can take over and continue routing of data (per HSRP).


As per claim 36, the combo teaches claim 35, wherein detecting failure of the connection to the first edge node comprises using a fault detection protocol session with the first edge node to detect the failure (Bhat teaches using HSRP which reads on the claim limitation, ie. uses fault detection protocol session with the first edge node to detect the failure).  




claim 37, the combo teaches claim 35 further comprising: detecting that the connection to the first edge node has been restored AND in response to detecting that the connection to the first edge node has been restored, advertising to the other forwarding elements of the network that the anycast VTEP IP is again available via the first forwarding element (Bhat teaches an on-going process (Figure 4) where there is a high priority router and a lower priority Standby/Backup router which can trade places if the primary fails.   Then, after switching, they monitor for switching back to the primary (which is inherent since it typically is the larger, more expensive, high bandwidth device – unless they are both identical.   Step #414 has the routers change to a listen state which is where they can switch back again).  


As per claim 38, the combo teaches claim 35 further comprising, before detecting failure of the connection to the first edge node, advertising to the other forwarding elements of the network that the anycast VTEP IP is available via the first forwarding element (Bhat teaches use of HSRP which has primary/backup routers and switches between them if a failure occurs – see Figure 4.  If there is no failure detected, then the primary is operation and the other router is in standby/backup, which reads on the claim since no failure has been detected and the VTEPIP is available and advertised via the forwarding element(s).  


As per claim 39, the combo teaches claim 35, wherein the first forwarding element is a leaf hardware switch in a leaf-spine network topology of a datacenter (See Kapadia, figure 2 shich shows Leaf/Spine network topology (for a datacenter)).  





claim 40, the combo teachs claim 35 further comprising, upon detection of the failure of the connection, removing an association between the edge node and the second anycast tunnel endpoint network address from a forwarding table of the first forwarding element (Bhat teaches use of HSRP which supports a primary router and a backup such that when the primary fails, the backup is promoted and all routing from the primary is moved to the backup, which reads on the claim, ie. removing an association between the edge node and the second anycast tunnel endpoint network address from a forwarding table of the first forwarding element).




Allowable Subject Matter
Claims 23-24, 26-27, 30-31 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination.
Claim 23: wherein the failure of the connection to the first service router is detected by a fault detection protocol session between the first edge node and one of the datacenter forwarding elements.  

Claim 24: wherein upon failure of the connection to the first service router, a datacenter forwarding element that detects the connection advertises the anycast tunnel endpoint network address as unavailable at the first edge node.  

Claim 26: wherein: the service routers that use the same first anycast network address are a first set of service routers; the particular edge node implements the active service router for the first set of service routers and an active service router for a second set of service routers; and the first anycast network address used by the first set of 

Claim 27:  wherein: the particular edge node implements a standby service router for a third set of service routers that use a fourth anycast network address; the particular edge node uses both the second anycast tunnel endpoint network address and a fifth anycast tunnel endpoint network address; and the fourth anycast network address is associated with the fifth anycast tunnel endpoint network address.  

Claim 30: wherein the failure of the connection to the first service router is detected by a fault detection protocol session between the first edge node and one of the datacenter forwarding elements.  

Claim 31: wherein upon failure of the connection to the first service router, a datacenter forwarding element that detects the connection advertises the anycast tunnel endpoint network address as unavailable at the first edge node.  

Claim 33:  wherein: the service routers that use the same first anycast network address are a first set of service routers; 
the particular edge node implements the active service router for the first set of service routers and an active service router for a second set of service routers; and 
the first anycast network address used by the first set of service routers and a third anycast network address associated with the second set of service routers are both associated with the second anycast tunnel endpoint network address.  


	Claim 34: wherein: the particular edge node implements a standby service router for a third set of service routers that use a fourth anycast network address; 
the particular edge node uses both the second anycast tunnel endpoint network address and a fifth anycast tunnel endpoint network address; and 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9385925  	Anycast route detection

US 20160330120 	DYNAMIC HOST CONFIGURATION PROTOCOL RELAY IN A MULTIPOD FABRIC

2015/0372869   	Distributed Gateways for Overlay Networks

US 2014/0376550    Method and systems for uniform gateway access in a virtualized Layer-2 network domain

20060203774  	System, method and apparatus for selecting a remote tunnel endpoint for accessing packet data services

US 20130266019 	L3 Gateway for VXLAN
	


 US 9036504 	Using virtual networking devices and routing information to associate network addresses with computing nodes

US 20090067427 	ROUTING DEVICE, ROUTING MODULE AND ROUTING METHOD FOR AN ACCESS NETWORK

US 2008/0186968 	TRIPLE-TIER ANYCAST ADDRESSING

US 20150172156 	DETECTING END HOSTS IN A DISTRIBUTED NETWORK ENVIRONMENT

US 9,032,095	Routing device having multiple logical routers

US 2015/0098475	Host Table MGT in S/W defined network having Layer-3 distributed router functionality

US 2013/0058346	Distributed routing Domains in multi-tier datacenter virtual networks
	US 2015/0124586     N-Way virtual port channels using dynamic addressing and modified routing

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414